Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants Reply, filed on 04/13/2022 is hereby acknowledged.  Applicants arguments when taken together with the claim amendments have obviated the claims rejections under 35 USC 101, 112 and 102.  Without agreeing to the arguments of Applicants, the Examiner has reconsidered the standing 103 rejection over the claims and holds that the cited references do not explicitly state that the homologous recombination taught is taking place between homologous chromosomes as opposed to introduced vectors.  Accordingly, the previous rejection of claims under 35 USC 103 is being withdrawn.  A new ground of rejection under 35 USC 103  is presented below to clarify the state of the art as it regards Applicant’s invention.
	Accordingly, this action is being made NON-FINAL. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10, 12-14, 16-18, 20, 24, 26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chomet et al (USPGPUB 20140283166) in view of Brooks et al (2014 Plant Physiology 166:1292-1297) in view of Cermak et al (2015 Genome Biology 1-14) in view of Sadhu et al (2016 Science 353:1113-1116).
The claims are drawn to methods of targeting DNA recombination between homologous chromosomes in a plant cell comprising expressing a nuclease system wherein the nuclease system includes CRISPR-Cas and wherein the Cas protein is Cas9, and wherein the system is targeted to a preselected endogenous target site comprising polymorphic alleles wherein upon expression of said nuclease system the DNA of at least one of said allele is cleaved wherein the nuclease cleaves the DNA creating a double stranded break, analyzing the progeny for homologous recombination and selecting progeny wherein homologous recombination has occurred wherein only one of the parent comprises the nuclease system wherein the traits comprise increased drought resistance improved nutrient content or any trait of benefit for the plant cell (see claim 18) wherein the somatic plant cell comprises a protoplast or a crop plant cell and plants therefrom.
Chomet et al teach generating homologous recombination between a transgenic plant and second plan wherein the recombination takes place between homologous chromosomes and resultant progeny are screened on the basis of recombination (see claims 1-5) wherein the recombination is at a target site and site-specific (see claim 12), wherein recombination is induced by a nuclease including a TALE recombinase (see 3rd paragraph under “Chromosome Regions Lacking Spontaneous Meiotic Recombination), wherein the recombination event creates a megalocus which would incorporate a crossover, wherein the megalocus comprises beneficial agricultural genes such as Male Sterility, Herbicide tolerance, disease and pest resistance (see Example transgenes).
Chomet et al do not expressly teach their method as applied to somatic plant cells, nor do Chomet et al teach CRISPR-Cas for use in their invention.
Brooks et al teach methods of targeting DNA recombination in tomato plants which are a crop species and therefore comprise a crop plant cell using CRISPR/Cas9 which is a nuclease system by expression CRISPR-Cas in a plant cell wherein endogenous target sites were chosen and used to direct homologous recombination (see page 1295 in particular).
Cermak et al teaches methods of targeting DNA recombination in tomato somatic cells comprising delivering TAENS and CRISPR-Cas systems via geminivirus delivery targeting an endogenous gene for anthocyanin formation allowing selection of callus culture using color determination which may be considered an additional benefit of tomato since color factors into consumer preference wherein the cells are protoplasts (see Talent Activity in protoplasts in Materials and Methods for example) wherein the progeny are screened using PCR (see materials and methods under PCR genotyping).  Cermak et al states “We show that geminivirus vectors are efficient tools for GT in tomato, and coupled with TALENs or CRISPR/Cas9 reagents, they allow targeting of virtually any sequence in a given genome, making it possible to extend this technology to other crop species to create valuable traits” (see end of page 10 and beginning paragraph of page 11).
CRISPR/Cas9 inherently induces a double strand break as normal part of its operation and accordingly meets the limitation of the instant claims.  Likewise, chromosomes inherently are made up of both euchromatin and heterochromatin such that literally any position on a chromosome would be in a stretch of euchromatin or heterochromatin.  Therefore the cited art by using a target site inherently meets this limitation of the claims.
Sadhu et al teach the use of CRISPR to direct mitotic recombination, that is the homologous recombination between chromosomes at particular sites wherein polymorphic alleles are exploited to provide mapping populations (see Figure 1) wherein Manganese sensitivity is targeted.  Sadhu et al state “In a heterozygous diploid individual, an LOH event can be generated by cutting only one chromosome, leaving its homolog intact to serve as a template for repair by HR.  This is accomplished by using polymorphic heterozygous PAM sites” (see middle of page 1113) thus teaching the element of targeting a polymorphic allele.
	The state of the art demonstrates that plant transformation methods for site-specific inductions of recombination between homologous chromosomes to add beneficial traits to plants as taught by Chomet et al and that using CRISPR/Cas9 technology in tomato plants (which are a crop plant) for precise genome editing was known and conducted at the time of filing, and that using this technology for crop trait improvement was predicted and known (see Cermak et al and statements above).  Furthermore, the concept of targeting polymorphic alleles and cutting one chromosome for gene conversion was taught and known in the art as taught by Sadhu et al and more so, was taught as a method to generate high resolution genetic maps.
	Given the state of the art, the disclosures of Chomet et al, Brooks et al, Cermak et al and Sadhu et al, it would have been obvious to one of ordinary skill in the art to use CRISPR/Cas9 in tomato plants for trait improvement as taught and suggested by Brooks et al and Cermak et al and to modify it by constructing maps as taught and suggest by Sadhu et al and one of ordinary skill in the art would have been motivated to do so for crop trait improvement as taught by Cermak et al, wherein particular traits could be associated with particular variation as according to Sadhu et al.  In crop science, both mapping of traits as well as directed precise genomic changes would be of enormous benefit as suggested by both Cermak et al and Sadhu et al and accordingly, one of ordinary skill in the art would have been motivated to use the taught approaches for improvement in crop species as instantly claimed.
	It is noted that the overall concept of inducing recombination between homologous chromosomes was known at the time of filing and taught, however some of the individual elements that are known tools of molecular biology for use with plants are provided by additional references.  
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663